Citation Nr: 1435910	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  11-10 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel
INTRODUCTION

The Veteran had active service from April 1965 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2013, the Veteran and his spouse testified before the undersigned Veterans Law Judge via videoconference.  In April 2014, the Board requested the opinion of a medical specialist from the Veterans Health Administration, and the requested opinion was received in July 2014.  As the decision herein is fully favorable, the Board will proceed to the merits. 

FINDINGS OF FACT

1.  Bilateral hearing loss is etiologically related to service.

2.  Tinnitus is etiologically related to service.	


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).  

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the medical and lay evidence of record.  The greater weight of the evidence reflects that the Veteran has bilateral hearing loss disability (including hearing impairment for VA purposes) and tinnitus that are etiologically related to noise exposure from the hammering of pile drivers and sleeping next to an engine room in service.  Therefore, entitlement to service connection for these disabilities is in order.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


